 

EXECUTION VERSION

 

LOAN SALE AGREEMENT

 

by and between

 

GOLUB CAPITAL BDC CLO 2014 LLC,

as the Purchaser

 

and

 

GOLUB CAPITAL BDC, INC.,

as the Seller

 

Dated as of June 5, 2014

 

 

 

 

Table of Contents

 

    Page       ARTICLE I. DEFINITIONS 1       Section 1.1. General 1      
Section 1.2. Specific Terms 1       Section 1.3. Other Terms 2       Section
1.4. Computation of Time Periods 3       Section 1.5. Certain References 3      
ARTICLE II. SALE AND PURCHASE OF THE CONVEYED COLLATERAL 3       Section 2.1.
Sale and Purchase of the Conveyed Collateral 3       Section 2.2. Purchase Price
4       Section 2.3. Payment of the Post-Closing Date Purchase Price 4      
Section 2.4. Nature of the Sales 4       ARTICLE III. CONDITIONS OF SALE AND
PURCHASE 6       Section 3.1. Conditions Precedent to Effectiveness 6      
Section 3.2. Conditions Precedent to All Purchases 6       ARTICLE IV.
REPRESENTATIONS AND WARRANTIES 6       Section 4.1. Representations and
Warranties of the Seller 6       Section 4.2. Representations and Warranties of
the Seller Relating to the Agreement and the Sale Portfolio 9       Section 4.3.
Representations and Warranties of the Purchaser 9       ARTICLE V. ADDITIONAL
RIGHTS AND OBLIGATIONS IN RESPECT OF THE SALE PORTFOLIO 11       Section 5.1.
Rights of the Purchaser 11       ARTICLE VI. MISCELLANEOUS 11       Section 6.1.
Amendments; Limited Agency 11       Section 6.2. Waivers; Cumulative Remedies 11
      Section 6.3. Notices 12       Section 6.4. Severability of Provisions 12  
    Section 6.5. GOVERNING LAW; JURY WAIVER 12       Section 6.6. Counterparts
12       Section 6.7. Bankruptcy Non-Petition and Limited Recourse; Claims 12

 

i

 

 

Table of Contents

(continued)

    Page       Section 6.8. Binding Effect; Assignability 12       Section 6.9.
Headings and Exhibits 13

 

ii

 

 

SCHEDULES AND EXHIBITS

 

Schedule I - Sale Portfolio List       Exhibit A - Form of Loan Assignment

 

iii

 

 

LOAN SALE AGREEMENT

 

THIS LOAN SALE AGREEMENT, dated as of June 5, 2014, by and between GOLUB CAPITAL
BDC, INC., a Delaware corporation, as the seller (the “Seller”) and GOLUB
CAPITAL BDC CLO 2014 LLC, a Delaware limited liability company, as the purchaser
(the “Purchaser”).

 

W I T N E S S E T H:

 

WHEREAS, the Purchaser has agreed to Purchase (as hereinafter defined) from the
Seller from time to time, and the Seller has agreed to Sell (as hereinafter
defined) to the Purchaser from time to time, certain Conveyed Collateral (as
hereinafter defined) on the terms set forth herein;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is hereby acknowledged, the Purchaser and the Seller, intending
to be legally bound, hereby agree as follows:

 

ARTICLE I.

 

DEFINITIONS

 

Section 1.1.          General. The specific terms defined in this Article
include the plural as well as the singular. Words herein importing a gender
include the other gender. References herein to “writing” include printing,
typing, lithography and other means of reproducing words in visible form.
References to agreements and other contractual instruments include all
subsequent amendments thereto or changes therein entered into in accordance with
their respective terms and not prohibited by this Agreement or the Indenture (as
hereinafter defined). References herein to Persons include their successors and
assigns permitted hereunder or under the Indenture. The terms “include” or
“including” mean “include without limitation” or “including without limitation.”
The words “herein,” “hereof” and “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular Article, Section or
other subdivision, and Article, Section, Schedule and Exhibit references, unless
otherwise specified, refer to Articles and Sections of and Schedules and
Exhibits to this Agreement. References to any applicable law means such
applicable law as amended, modified, codified, replaced or reenacted, in whole
or in part, and in effect from time to time, including rules and regulations
promulgated thereunder, and reference to any Section or other provision of any
applicable law means that provision of such applicable law from time to time in
effect and constituting the substantive amendment, modification, codification,
replacement or reenactment of such Section or other provision. Capitalized terms
used herein but not defined herein shall have the respective meanings assigned
to such terms in the Indenture (as hereinafter defined), provided that, if,
within such definition in the Indenture a further term is used which is defined
herein, then such further term shall have the meaning given to such further term
herein.

 

Section 1.2.          Specific Terms. Whenever used in this Agreement, the
following words and phrases, unless the context otherwise requires, shall have
the following meanings:

 

 

 

 

“Agreement” means this Loan Sale Agreement, as the same may be amended,
restated, waived, supplemented and/or otherwise modified from time to time
hereafter.

 

“Conveyed Collateral” means the Collateral Obligations listed on Schedule I and
related Assets.

 

“Indenture” means that certain Indenture, dated on or about the date hereof, by
and between the Purchaser and Wells Fargo Bank, National Association, as
trustee, as such may be amended, restated, supplemented or otherwise modified
from time to time pursuant to the terms thereof.

 

“Loan Assignment” means a Loan Assignment executed by the Seller, substantially
in the form of Exhibit A attached hereto.

 

“Purchase” means a purchase by the Purchaser of Conveyed Collateral from the
Seller pursuant to Article II.

 

“Purchase Date” means, any Business Day, including the Closing Date, on which
any Sale Portfolio is acquired by the Purchaser pursuant to the terms of this
Agreement.

 

“Purchase Price” has the meaning specified in Section 2.2.

 

“Purchaser” has the meaning specified in the Preamble.

 

“Sale” and “Sell” have the meanings specified in Section 2.1(a), and the term
“Sold” shall have the corresponding meaning.

 

“Sale Portfolio” means all right, title, and interest (whether now owned or
hereafter acquired or arising, and wherever located) of the Seller in the
Conveyed Collateral.

 

“Schedule I” means the schedule of all Collateral Obligations that are Sold by
the Seller to the Purchaser on a Purchase Date, as supplemented on any
subsequent Purchase Date by the “Schedule I” attached to the applicable Loan
Assignment, and incorporated herein by reference, as such schedule may be
supplemented and amended from time to time pursuant to the terms hereof.

 

“Transfer Taxes” means any tax, fee or governmental charge payable by the
Purchaser, the Seller or any other Person to any federal, state or local
government arising from or otherwise related to the Sale of any Collateral
Obligation, the related Underlying Instruments (if any) and/or any other related
Assets from the Seller to the Purchaser under this Agreement (excluding taxes
measured by net income).

 

Section 1.3.          Other Terms. All accounting terms used but not
specifically defined herein shall be construed in accordance with GAAP. All
terms used in Article 9 of the UCC in the State of New York, and used but not
specifically defined herein, are used herein as defined in such Article 9.

 

2

 

 

Section 1.4.          Computation of Time Periods. Unless otherwise stated in
this Agreement, in the computation of a period of time from a specified date to
later specified date, the word “from” means “from and including” and the words
“to” and “until” each mean “to but excluding.” Reference to days or days without
further qualification means calendar days. Reference to any time means New York,
New York time.

 

Section 1.5.          Certain References. All references to the Principal
Balance of a Collateral Obligation as of a Purchase Date shall refer to the
close of business on such day.

 

ARTICLE II.

 

SALE AND PURCHASE OF THE CONVEYED COLLATERAL

 

Section 2.1.          Sale and Purchase of the Conveyed Collateral.

 

(a)          Subject to the terms and conditions of this Agreement, on the
Closing Date and each Purchase Date thereafter, the Seller hereby agrees to (i)
sell, assign and otherwise convey (collectively, “Sell” and any such sale,
assignment and/or other conveyance, a “Sale”), to the Purchaser, without
recourse, and the Purchaser hereby agrees to purchase, all right, title and
interest of the Seller (whether now owned or hereafter acquired or arising, and
wherever located) in and to the Sale Portfolio designated by the Seller and (ii)
transfer, or cause the deposit into, the Collection Account of all Interest
Proceeds, Principal Proceeds and/or other Monies received by the Seller on
account of any Sale Portfolio hereunder on and after the Purchase Date with
respect to such Sale Portfolio and required to be deposited in the Collection
Account pursuant to the Indenture, in each case, within two Business Days of the
receipt thereof. The Seller hereby acknowledges that each Sale to the Purchaser
hereunder is absolute and irrevocable, without reservation or retention of any
interest whatsoever by the Seller.

 

(b)          The Seller shall on each Purchase Date execute and deliver to the
Purchaser a proposed Loan Assignment identifying the Sale Portfolio to be Sold
by the Seller to the Purchaser on such Purchase Date. From and after such
Purchase Date, the Sale Portfolio listed on Schedule I to the related Loan
Assignment shall be deemed to be listed on Schedule I hereto and constitute part
of the Sale Portfolio hereunder.

 

(c)          On and after each Purchase Date hereunder and upon payment of the
Purchase Price therefor, the Purchaser shall own the Sale Portfolio Sold by the
Seller to the Purchaser on such Purchase Date, and the Seller shall not take any
action inconsistent with such ownership and shall not claim any ownership
interest in such Sale Portfolio.

 

(d)          In connection with each Purchase of any Sale Portfolio hereunder,
the Seller shall cause to be Delivered to the Custodian (with a copy to the
Trustee), the Underlying Instruments and other Assets related to the Collateral
Obligations that are a part of such Sale Portfolio being Sold by the Seller in
accordance with the terms of the Indenture.

 

(e)          In connection with the Purchase by the Purchaser of any Sale
Portfolio as contemplated by this Agreement, the Seller further agrees that it
shall, at its own expense, indicate clearly and unambiguously in its computer
files on or prior to each Purchase Date, and its financial statements, that such
Sale Portfolio has been purchased by the Purchaser in accordance with this
Agreement.

 

3

 

 

(f)          The Seller further agrees to deliver to the Purchaser on or before
each Purchase Date a computer file containing a true, complete and correct list
of all Collateral Obligations to be Sold hereunder on such Purchase Date,
identified by the related Obligor’s name and Principal Balance as of the related
Cut-Off Date. Such file or list shall be marked as Schedule I to the applicable
Loan Assignment and shall be delivered to the Purchaser as confidential and
proprietary, and is hereby incorporated into and made a part of Schedule I to
this Agreement, as such Schedule I may be supplemented and amended from time to
time.

 

Section 2.2.          Purchase Price.

 

The purchase price for (a) the Sale Portfolio Sold on the Closing Date to the
Purchaser and (b) each Sale Portfolio Sold after the Closing Date to the
Purchaser (collectively, the “Purchase Price”) shall be the value thereof as
determined by the board of directors of the Seller in accordance with the 1940
Act (but in no event at less than fair market value).  The Purchase Price paid
in connection with the transfer of the Sale Portfolio from the Seller to the
Purchaser on the Closing Date shall consist of (i) cash paid by the Purchaser to
the Seller on the date hereof and (ii) a beneficial interest in the Class C
Notes issued by the Purchaser on the date hereof. To the extent that such cash
and Class C Notes so paid on the date hereof is less than the Purchase Price of
the Sale Portfolio purchased on the Closing Date, the difference shall be deemed
a capital contribution from the Seller to the Purchaser on the date hereof. 
After the Closing Date, to the extent the cash paid for any Sale Portfolio is
less than the fair market value thereof, the difference will be deemed to be a
capital contribution made by Seller to the Purchaser.

 

Section 2.3.          [Reserved].

 

Section 2.4.          Nature of the Sales.

 

(a)          It is the express intent of the parties hereto that the Sale of any
Sale Portfolio by the Seller to the Purchaser hereunder be, and be treated for
all purposes (other than for accounting and tax purposes) as an absolute sale by
the Seller (free and clear of any Lien, security interest, charge or encumbrance
other than Permitted Liens) of such Sale Portfolio. It is, further, not the
intention of the parties that such Sale be deemed a pledge of any such Sale
Portfolio by the Seller to the Purchaser to secure a debt or other obligation of
the Seller. However, in the event that, notwithstanding the intent of the
parties, any such Sale Portfolio is held to continue to be property of the
Seller, then the parties hereto agree that: (i) this Agreement shall also be
deemed to be, and hereby is, a “security agreement” within the meaning of
Article 9 of the UCC; (ii) the transfer of any such Sale Portfolio provided for
in this Agreement shall be deemed to be a grant by the Seller to the Purchaser
of a first priority security interest (subject only to Permitted Liens) in all
of the Seller’s right, title and interest in and to such Sale Portfolio and all
amounts payable to the holders of the Sale Portfolio in accordance with the
terms thereof and all proceeds of the conversion, voluntary or involuntary, of
the foregoing into cash, instruments, securities or other property, including,
without limitation, all amounts from time to time held or invested in the
Collection Account and the Revolver Funding Account, whether in the form of
cash, instruments, securities or other property, to secure the prompt and
complete payment of a loan deemed to have been made in an amount equal to the
aggregate Purchase Price of such Sale Portfolio together with all of the other
obligations of the Seller hereunder; (iii) the possession by the Purchaser (or
the Custodian on behalf of the Trustee, for the benefit of the Secured Parties)
of such Sale Portfolio and such other items of property as constitute
instruments, money, negotiable documents or chattel paper shall be, subject to
clause (iv), for purposes of perfecting the security interest pursuant to the
UCC; and (iv) acknowledgements from Persons holding such property shall be
deemed acknowledgements from custodians, bailees or agents (as applicable) of
the Purchaser for the purpose of perfecting such security interest under
applicable law. The parties further agree in such event that any assignment of
the interest of the Purchaser pursuant to any provision hereof shall also be
deemed to be an assignment of any security interest created pursuant to the
terms of this Agreement. Each of the Seller and the Purchaser shall, to the
extent consistent with this Agreement and the other Transaction Documents, take
such actions as may be necessary to ensure that, if this Agreement were deemed
to create a security interest in any Sale Portfolio, such security interest
would be deemed to be a perfected security interest of first priority (subject
only to Permitted Liens) under applicable law and will be maintained as such
throughout the term of this Agreement. The Purchaser shall have, in addition to
the rights and remedies which it may have under this Agreement, all other rights
and remedies provided to a secured creditor under the UCC and other applicable
law, which rights and remedies shall be cumulative.

 

4

 

 

(b)          It is the intention of each of the parties hereto that each Sale
Portfolio Sold by the Seller to the Purchaser pursuant to this Agreement shall
constitute assets owned by the Purchaser and shall not be part of the Seller’s
estate in the event of the filing of a bankruptcy petition by or against the
Seller under any bankruptcy or similar law.

 

(c)          The Purchaser agrees to treat, and shall cause the Seller to treat,
for all purposes (other than for accounting and tax purposes), the transactions
effected by this Agreement as sales of assets to the Purchaser.

 

Section 2.5.          Delivery of Documents.

 

The Seller and the Purchaser acknowledge and agree that, solely for
administrative convenience, any transfer document or assignment agreement (or,
in the case of any Underlying Instrument that is in the form of a note, any
chain of endorsement) required to be executed and delivered in connection with
the transfer of a Collateral Obligation in accordance with the terms of any
related Underlying Instruments may reflect that (i) an affiliate of the Seller
(or any third party from whom the Seller or the Purchaser may purchase a
Collateral Obligation) is assigning such Collateral Obligation directly to the
Purchaser or (ii) the Purchaser is acquiring such Collateral Obligation at the
closing of such Collateral Obligation. Nothing in any such transfer document or
assignment agreement (or, in the case of any Underlying Instrument that is in
the form of a note, nothing in such chain of endorsement) shall be deemed to
impair the transfers of the Collateral Obligations by the Seller to the
Purchaser in accordance with the terms of this Agreement.

 

5

 

 

ARTICLE III.

 

CONDITIONS OF SALE AND PURCHASE

 

Section 3.1.          Conditions Precedent to Effectiveness. This Agreement
shall be effective upon the receipt by the Purchaser of a copy of this Agreement
duly executed by each of the parties hereto.

 

Section 3.2.          Conditions Precedent to All Purchases. The Purchase to
take place on the Closing Date and each Purchase to take place on a subsequent
Purchase Date hereunder shall be subject to the further conditions precedent
that the Purchaser shall have received a duly executed and completed Loan
Assignment along with a Schedule I that is true, accurate and complete in all
respects as of the related Cut-Off Date.

 

ARTICLE IV.

 

REPRESENTATIONS AND WARRANTIES

 

Section 4.1.          Representations and Warranties of the Seller. The Seller
makes the following representations and warranties, on which the Purchaser
relies in acquiring each Sale Portfolio Purchased hereunder and each of the
Secured Parties relies upon in entering into the Indenture or purchasing the
Notes. As of the Closing Date and each Purchase Date (unless a specific date is
specified below), the Seller represents and warrants to the Purchaser for the
benefit of the Purchaser and each of its successors and assigns that:

 

(a)          Organization and Good Standing. The Seller has been duly organized
and is validly existing as a corporation in good standing under the laws of the
State of Delaware, with all requisite corporate power and authority to own or
lease its properties and to conduct its business as such business is presently
conducted, and had at all relevant times, and now has, all necessary power,
authority and legal right to acquire and own each Sale Portfolio and to Sell
such Sale Portfolio to the Purchaser hereunder.

 

(b)          Due Qualification. The Seller is duly qualified to do business and
has obtained all necessary licenses and approvals, in all jurisdictions in which
the ownership or lease of its property or the conduct of its business requires
such qualification, licenses and/or approvals.

 

(c)          Power and Authority; Due Authorization; Execution and Delivery. The
Seller (i) has all necessary corporate power, authority and legal right to (a)
execute and deliver this Agreement and each Loan Assignment and (b) carry out
the terms of this Agreement and each Loan Assignment and (ii) has duly
authorized by all necessary corporate action the execution, delivery and
performance of this Agreement and each Loan Assignment and the sale and
assignment of an ownership interest in each Sale Portfolio on the terms and
conditions herein provided. This Agreement and each Loan Assignment have been
duly executed and delivered by the Seller.

 

6

 

 

(d)          Valid Conveyance; Binding Obligations. This Agreement and each Loan
Assignment and, in the case of each Loan Assignment delivered after the Closing
Date, will be, duly executed and delivered by the Seller, and this Agreement,
together with the applicable Loan Assignment in each case, other than for
accounting and tax purposes, shall effect valid Sales of each Sale Portfolio,
enforceable against the Seller and creditors of and purchasers from the Seller,
and this Agreement and each Loan Assignment shall constitute legal, valid and
binding obligations of the Seller enforceable against the Seller in accordance
with their respective terms, except as enforceability may be limited by the
Bankruptcy Code and all other applicable liquidation, conservatorship,
bankruptcy, moratorium, rearrangement, receivership, insolvency, reorganization,
suspension of payments, or similar debtor relief laws from time to time in
effect affecting the rights of creditors generally and general principles of
equity (whether such enforceability is considered in a suit at law or in
equity).

 

(e)          No Violation. The execution, delivery and performance of this
Agreement, each Loan Assignment and all other agreements and instruments
executed and delivered or to be executed and delivered by the Seller pursuant
hereto or thereto in connection with the Sale of any Sale Portfolio will not (i)
conflict with, result in any breach of any of the terms and provisions of, or
constitute (with or without notice or lapse of time or both) a default under,
the Seller’s organizational documentation or any, contractual obligation of the
Seller, (ii) result in the creation or imposition of any Lien (other than
Permitted Liens) upon any of the Seller’s properties pursuant to the terms of
any such contractual obligation, other than this Agreement, or (iii) violate any
applicable law.

 

(f)          No Proceedings. There is no litigation, proceeding or investigation
pending or, to the knowledge of the Seller, threatened against the Seller,
before any Governmental Authority (i) asserting the invalidity of this Agreement
or any Loan Assignment, (ii) seeking to prevent the consummation of any of the
transactions contemplated by this Agreement or any Loan Assignment or (iii)
seeking any determination or ruling that could reasonably be expected to have a
Material Adverse Effect.

 

(g)          All Consents Required. All approvals, authorizations, consents,
orders, licenses or other actions of any Person or of any Governmental Authority
(if any) required for the due execution, delivery, performance, validity or
enforceability of this Agreement or any Loan Assignment to which the Seller is a
party have been obtained.

 

(h)          State of Organization, Etc. The Seller has not changed its name
since its incorporation. Except as permitted hereunder, the chief executive
office of the Seller (and the location of the Seller’s records regarding the
Sale Portfolio (other than those delivered to the Custodian)) is at the address
of the Seller set forth on the signature pages hereto. The Seller’s only
jurisdiction of incorporation is Delaware, and, except as permitted hereunder,
the Seller has not changed its jurisdiction of incorporation.

 

(i)          Bulk Sales. The execution, delivery and performance of this
Agreement and the transactions contemplated hereby do not require compliance
with any “bulk sales” act or similar law by the Seller.

 

(j)          Solvency. The Seller is not the subject of any bankruptcy
proceedings. The Seller is Solvent and will not become insolvent after giving
effect to the transactions contemplated by this Agreement and the other
Transaction Documents. The Seller, after giving effect to the transactions
contemplated by this Agreement and the other Transaction Documents, will have an
adequate amount of capital to conduct its business.

 

7

 

 

(k)          Compliance with Laws. The Seller has complied in all respects with
all applicable law to which it may be subject.

 

(l)          Taxes. The Seller has filed or caused to be filed all tax returns
that are required to be filed by it (subject to any extensions to file properly
obtained by the same). The Seller has paid or made adequate provisions for the
payment of all Taxes and all assessments made against it or any of its property
(other than any amount of Tax the validity of which is currently being contested
in good faith by appropriate proceedings and with respect to which reserves in
accordance with GAAP have been provided on the books of the Seller), and no tax
lien has been filed and, to the Seller’s knowledge, no claim is being asserted,
with respect to any such Tax, assessment or other charge.

 

(m)          Exchange Act Compliance; Regulations T, U and X. None of the
transactions contemplated herein or in the other Transaction Documents
(including, without limitation, the use of the proceeds from the Sale of any
Sale Portfolio) will violate or result in a violation of Section 7 of the
Exchange Act, or any regulations issued pursuant thereto, including, without
limitation, Regulations T, U and X of the Board of Governors of the Federal
Reserve System, 12 C.F.R., Chapter II. The Seller does not own or intend to
carry or purchase, and no proceeds from the Sale of the Sale Portfolio will be
used to carry or purchase, any Margin Stock or to extend “purpose credit” within
the meaning of Regulation U.

 

(n)          Loan Assignments. Each Loan Assignment is accurate in all respects.

 

(o)          No Liens, Etc. Each Sale Portfolio to be acquired by the Purchaser
hereunder is owned by the Seller free and clear of any Lien, security interest,
charge or encumbrance (subject only to Permitted Liens), and the Seller has the
full right, corporate power and lawful authority to Sell the same and interests
therein and, upon the Sale thereof hereunder, the Purchaser will have acquired
good and marketable title to and a valid and perfected ownership interest in
such Sale Portfolio, free and clear of any Lien, security interest, charge or
encumbrance (subject only to Permitted Liens).

 

(p)          Information True and Correct. All information heretofore furnished
by or on behalf of the Seller to the Purchaser or any assignee thereof in
connection with this Agreement or any transaction contemplated hereby is
accurate, true and correct and does not omit to state a material fact or any
fact necessary to make the statements contained therein not misleading; provided
that, solely with respect to written or electronic information furnished by or
on behalf of the Seller which was provided to the Seller from an Obligor with
respect to a Collateral Obligation, such information need only be accurate, true
and correct to the knowledge of the Seller.

 

(q)          Intent of the Seller. The Seller has not sold, contributed,
transferred, assigned or otherwise conveyed any interest in any Sale Portfolio
to the Purchaser with any intent to hinder, delay or defraud any of the Seller’s
creditors.

 

(r)          Value Given. The Seller has received reasonably equivalent value
from the Purchaser in exchange for the Sale of such Sale Portfolio Sold
hereunder. No such Sale has been made for or on account of an antecedent debt
owed by the Seller and no such transfer is or may be voidable or subject to
avoidance under any section of the Bankruptcy Code.

 

8

 

 

Section 4.2.          Representations and Warranties of the Seller Relating to
the Agreement and each Sale Portfolio. The Seller makes the following
representations and warranties, on which the Purchaser relies in acquiring each
Sale Portfolio Purchased hereunder and each of the Secured Parties relies upon
in entering into the Indenture or purchasing the Notes. As of the Closing Date
and each Purchase Date, the Seller represents and warrants to the Purchaser for
the benefit of the Purchaser and each of its successors and assigns that:

 

(a)          Valid Transfer and Security Interest. This Agreement, together with
the Loan Assignments, constitutes a valid transfer to the Purchaser of all
right, title and interest in, to and under all Sale Portfolio, free and clear of
any Lien of any Person claiming through or under the Seller or its Affiliates,
except for Permitted Liens. If the conveyances contemplated by this Agreement
are determined to be a transfer for security, then this Agreement constitutes a
grant of a security interest in all Sale Portfolio to the Purchaser which upon
the delivery of the Required Loan Documents to the Purchaser (or to the
Custodian on behalf of the Trustee, for the benefit of the Secured Parties) and
the filing of the financing statements shall be a first priority perfected
security interest in all Sale Portfolio, subject only to Permitted Liens.

 

(b)          Eligibility of Sale Portfolio. (i) Schedule I is an accurate and
complete listing of all the Sale Portfolio as of the related Cut-Off Date and
the information contained therein with respect to the identity of such Sale
Portfolio and the amounts owing thereunder is true and correct as of the related
Cut-Off Date and (ii) with respect to each item of the Sale Portfolio, all
consents, licenses, approvals or authorizations of or registrations or
declarations of any governmental authority or any Person required to be
obtained, effected or given by the Seller in connection with the transfer of an
ownership interest or security interest in each item of Sale Portfolio to the
Purchaser have been duly obtained, effected or given and are in full force and
effect.

 

It is understood and agreed that the representations and warranties provided in
this Section 4.2 shall survive (x) the Sale of each Sale Portfolio to the
Purchaser, (y) the grant of a first priority perfected security interest in, to
and under each Sale Portfolio pursuant to the Indenture by the Purchaser and (z)
the termination of this Agreement and the Indenture. Upon discovery by the
Seller or the Purchaser of a breach of any of the foregoing representations and
warranties, the party discovering such breach shall give prompt written notice
thereof to the other and to the Trustee immediately upon obtaining knowledge of
such breach.

 

Section 4.3.          Representations and Warranties of the Purchaser. The
Purchaser makes the following representations and warranties, on which the
Seller relies in selling each Sale Portfolio to the Purchaser hereunder and each
of the Secured Parties relies upon in entering into the Indenture. As of the
Closing Date and each Purchase, the Purchaser represents and warrants to the
Seller for the benefit of the Seller and each of its successors and assigns
that:

 

(a)          Organization and Good Standing. The Purchaser has been duly
organized and is validly existing and in good standing as a limited liability
company under the laws of the State of Delaware or such other jurisdiction as
permitted under the terms of the Transaction Documents, with the power and
authority to own or lease its properties and to conduct its business as such
properties are currently owned and such business is currently conducted, and had
at all relevant times, and has, all necessary power, authority and legal right
to acquire and own each Sale Portfolio.

 

9

 

 

(b)          Due Qualification. The Purchaser is duly qualified to do business
and has obtained all necessary licenses and approvals in all jurisdictions in
which the ownership or lease of its property or the conduct of its business
requires such qualification, licenses and/or approvals.

 

(c)          Power and Authority; Due Authorization; Execution and Delivery. The
Purchaser (i) has all necessary limited liability company power, authority and
legal right to (a) execute and deliver this Agreement and the other Transaction
Documents to which it is a party and (b) carry out the terms of this Agreement
and the other Transaction Documents to which it is a party and (ii) has duly
authorized by all necessary limited liability company action the execution,
delivery and performance of this Agreement and the other Transaction Documents
to which it is a party and the Purchase of each Sale Portfolio on the terms and
conditions herein provided. This Agreement and each other Transaction Document
to which the Purchaser is a party have been duly executed and delivered by the
Purchaser.

 

(d)          All Consents Required. All approvals, authorizations, consents,
orders, licenses or other actions of any Person or of any Governmental Authority
(if any) required for the due execution, delivery, performance, validity or
enforceability of this Agreement or any Loan Assignment to which the Purchaser
is a party have been obtained.

 

(e)          Binding Obligation. This Agreement and each other Transaction
Document to which the Purchaser is a party constitutes a legal, valid and
binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with its respective terms, except as enforceability may be limited by
the Bankruptcy Code and all other applicable liquidation, conservatorship,
bankruptcy, moratorium, rearrangement, receivership, insolvency, reorganization,
suspension of payments, or similar debtor relief laws from time to time in
effect affecting the rights of creditors generally and general principles of
equity (whether such enforceability is considered in a suit at law or in
equity).

 

(f)          No Violation. The consummation of the transactions contemplated by
this Agreement, each Loan Assignment and the other Transaction Documents to
which it is a party and the fulfillment of the terms hereof and thereof will not
(i) conflict with, result in any breach of any of the terms and provisions of,
or constitute (with or without notice or lapse of time or both) a default under,
the Purchaser’s certificate of formation, limited liability company agreement or
any contractual obligation of the Purchaser, (ii) result in the creation or
imposition of any Lien (other than Permitted Liens) upon any of the Purchaser’s
properties pursuant to the terms of any such contractual obligation, other than
this Agreement, or (iii) violate any applicable law.

 

(g)          Value Given. The Purchaser has given reasonably equivalent value to
the Seller in exchange for the Sale of such Sale Portfolio. No such Sale has
been made for or on account of an antecedent debt owed by the Seller and no such
transfer is or may be voidable or subject to avoidance under any section of the
Bankruptcy Code.

 

10

 

 

(h)          No Proceedings. There is no litigation, proceeding or investigation
pending or, to the knowledge of the Purchaser, threatened against the Purchaser,
before any Governmental Authority (i) asserting the invalidity of this
Agreement, any Loan Assignment or any other Transaction Document to which the
Purchaser is a party, (ii) seeking to prevent the consummation of any of the
transactions contemplated by this Agreement, any Loan Assignment or any other
Transaction Document to which the Purchaser is a party or (iii) seeking any
determination or ruling that could reasonably be expected to have a Material
Adverse Effect.

 

(i)          Sale Agreement. This Agreement and the Loan Assignments
contemplated herein are the only agreements or arrangements pursuant to which
the Purchaser Purchases each Sale Portfolio Sold to it by the Seller.

 

(j)          Compliance with Law. The Purchaser has complied in all respects
with all applicable law to which it may be subject, and no item of any Sale
Portfolio contravenes any applicable law.

 

ARTICLE V.

 

ADDITIONAL RIGHTS AND OBLIGATIONS IN

RESPECT OF THE SALE PORTFOLIO

 

Section 5.1.          Rights of the Purchaser. The Seller hereby authorizes the
Purchaser, the Collateral Manager, the Trustee and/or their respective designees
or assignees to take any and all steps in Seller’s name and on behalf of the
Seller that the Purchaser, the Collateral Manager, the Trustee and/or their
respective designees or assignees determine are necessary or appropriate to
collect all amounts due under any and all Sale Portfolio and to enforce or
protect the Purchaser’s and the Trustee’s rights under this Agreement, including
endorsing the name of the Seller on checks and other instruments representing
Interest Proceeds and Principal Proceeds and enforcing such Sale Portfolio.

 

ARTICLE VI.

 

MISCELLANEOUS

 

Section 6.1.          Amendments; Limited Agency. No amendment, waiver or other
modification of any provision of this Agreement shall be effective unless signed
by the Purchaser and the Seller and consented to in writing by the Trustee.

 

Section 6.2.          Waivers; Cumulative Remedies. No failure or delay on the
part of the Purchaser (or any assignee thereof) or the Seller in exercising any
power, right, privilege or remedy under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power, right,
privilege or remedy preclude any other or future exercise thereof or the
exercise of any other power, right, privilege or remedy. The powers, rights,
privileges and remedies herein provided are cumulative and not exhaustive of any
powers, rights, privileges and remedies provided by law. Any waiver of this
Agreement shall be effective only in the specific instance and for the specific
purpose for which it is given.

 

11

 

 

Section 6.3.          Notices. All demands, notices and other communications
hereunder shall, unless otherwise stated herein, be in writing (which shall
include facsimile communication and communication by e-mail in portable document
format (.pdf)) and faxed, e-mailed or delivered, to each party hereto, at its
address set forth under its name on the signature pages hereto or at such other
address as shall be designated by such party in a written notice to the other
parties hereto. Notices and communications by facsimile and e-mail shall be
effective when sent (and shall be followed by hard copy sent by regular mail),
and notices and communications sent by other means shall be effective when
received.

 

Section 6.4.          Severability of Provisions. If any one or more of the
covenants, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, provisions or terms shall be
deemed severable from the remaining covenants, provisions or terms of this
Agreement and shall in no way affect the validity or enforceability of the other
provisions of this Agreement.

 

Section 6.5.          GOVERNING LAW; JURY WAIVER. THIS AGREEMENT SHALL, IN
ACCORDANCE WITH SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF
NEW YORK, BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. EACH OF THE PARTIES
HERETO WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO
A TRIAL BY JURY IN RESPECT OF ANY LITIGATION ARISING DIRECTLY OR INDIRECTLY OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREUNDER.

 

Section 6.6.          Counterparts. For the purpose of facilitating the
execution of this Agreement and for other purposes, this Agreement may be
executed simultaneously in any number of counterparts, each of which
counterparts shall be deemed to be an original, and all of which counterparts
shall constitute but one and the same instrument. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or e-mail in
portable document format (.pdf) shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

Section 6.7.          Bankruptcy Non-Petition and Limited Recourse; Claims. Each
of the parties hereto hereby agrees that it will not institute against, or join
any other Person in instituting against, the other party hereto any Bankruptcy
Proceeding so long as there shall not have elapsed one year and one day (or such
longer preference period as shall then be in effect) after payment in full of
all Notes. In addition, neither party hereto shall have any recourse for any
amounts payable or any other obligations arising under this Agreement against
any officer, member, director, employee, partner, Affiliate or security holder
of the other party or any of its successors or assigns.

 

Section 6.8.          Binding Effect; Assignability.

 

(a)          This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns.

 

12

 

 

(b)          The Trustee and the other Secured Parties shall be express
third-party beneficiaries of this Agreement.

 

Section 6.9.          Headings and Exhibits. The headings herein are for
purposes of references only and shall not otherwise affect the meaning or
interpretation of any provision hereof. The schedules and exhibits attached
hereto and referred to herein shall constitute a part of this Agreement and are
incorporated into this Agreement for all purposes.

 

[Signature pages to follow.]

 

13

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective officers as of the day and year first above written.

 

  GOLUB CAPITAL BDC CLO 2014 LLC, as the Purchaser       By:   Golub Capital
BDC, Inc., its designated manager         By: /s/ Ross A. Teune     Name: Ross
A. Teune     Title:   Chief Financial Officer and Treasurer

 

Golub Capital BDC CLO 2014 LLC

c/o Puglisi & Associates

850 Library Avenue, Suite 204

Newark, Delaware 19711

 

with a copy to:

 

GC Advisors LLC

150 South Wacker Drive, Suite 800

Chicago, Illinois 60606

Attention: David Golub

Facsimile: 312-201-9167

 

 

 

 

  GOLUB CAPITAL BDC, INC., as the Seller       By: /s/ Ross A. Teune    
Name: Ross A. Teune     Title:   Chief Financial Officer and Treasurer

 

Golub Capital BDC, Inc.

150 South Wacker Drive, Suite 800

Chicago, Illinois 60606

Attention: David Golub

Facsimile: 312-201.9167

 

 

 

 

SCHEDULE I

 

SALE PORTFOLIO LIST

 

Sch. I-1

 

 

EXHIBIT A

 

FORM OF LOAN ASSIGNMENT

 

LOAN ASSIGNMENT NO. ____, dated as of ____, from Golub Capital BDC, Inc. (the
“Seller”) to Golub Capital BDC CLO 2014 LLC (the “Purchaser”).

 

(A)         We refer to the Loan Sale Agreement, dated as of June 5, 2014 (such
agreement as amended, modified, supplemented or restated from time to time, the
“Agreement”), by and between the Seller and the Purchaser.

 

(B)         Defined Terms. All capitalized terms used herein shall have the
meanings ascribed to them in the Agreement unless otherwise defined herein.

 

“Cut—Off Date” shall mean, with respect to the Collateral Obligations designated
hereby, ___________, _____.

 

(C)         Designation of Collateral Obligations. Seller delivers herewith a
computer file or microfiche list containing a true and complete list of the
Collateral Obligations Sold and assigned hereunder, identified by account
number, the related Obligor and Principal Balance as of the Cut—Off Date. Such
computer file, microfiche list or other documentation shall be as of the date of
this Loan Assignment incorporated into and made part of this Loan Assignment and
is marked as Schedule I hereto.

 

(D)         The Seller does hereby Sell to the Purchaser, and the Purchaser
hereby Purchases from the Seller, all right, title and interest of the Seller
(whether now owned or hereafter acquired) in the Collateral Obligations and
related Assets (the “Sale Portfolio”):

 

(E)         This Loan Assignment is made without recourse but on the terms and
subject to the conditions set forth in the Transaction Documents to which the
Seller is a party. The Seller acknowledges and agrees that the Purchaser is
accepting this Loan Assignment in reliance on the representations, warranties
and covenants of the Seller contained in the Transaction Documents to which the
Seller is a party. The undersigned Responsible Officer of the Seller hereby
certifies to the Purchaser, the Trustee and the other Secured Parties that all
of the representations and warranties in Section 4.2 of the Agreement are true,
accurate and complete as of the Cut-Off Date referenced above.

 

(F)         Ratification of the Agreement. The Agreement is hereby ratified, and
all references to the “Loan Sale Agreement,” to “this Agreement” and “herein”
shall be deemed to be a reference to the Agreement as supplemented by this Loan
Assignment. Except as expressly amended hereby, all the representations,
warranties, terms covenants and conditions of the Agreement shall remain
unamended and shall continue to be, and shall remain, in full force and effect
in accordance with its terms and except as expressly provided herein shall not
constitute or be deemed to constitute a waiver of compliance with or consent to
non—compliance with any term or provision of the Agreement.

 

Ex. A-1

 

 

(G)         It is the express intent of the parties hereto that the Sale of any
Sale Portfolio by the Seller to the Purchaser hereunder be, and be treated for
all purposes (other than for accounting and tax purposes) as an absolute sale by
the Seller (free and clear of any Lien, security interest, charge or encumbrance
other than Permitted Liens) of such Sale Portfolio. It is, further, not the
intention of the parties that such Sale be deemed a pledge of any such Sale
Portfolio by the Seller to the Purchaser to secure a debt or other obligation of
the Seller. However, in the event that, notwithstanding the intent of the
parties, any such Sale Portfolio is held to continue to be property of the
Seller, then the parties hereto agree that: (i) the Agreement shall also be
deemed to be, and hereby is, a “security agreement” within the meaning of
Article 9 of the UCC; (ii) the transfer of any such Sale Portfolio provided for
hereunder shall be deemed to be a grant by the Seller to the Purchaser of a
first priority security interest (subject only to Permitted Liens) in all of the
Seller’s right, title and interest in and to such Sale Portfolio and all amounts
payable to the holders of the Sale Portfolio in accordance with the terms
thereof and all proceeds of the conversion, voluntary or involuntary, of the
foregoing into cash, instruments, securities or other property, including,
without limitation, all amounts from time to time held or invested in the
Collection Account and the Revolver Funding Account, whether in the form of
cash, instruments, securities or other property, to secure the prompt and
complete payment of a loan deemed to have been made in an amount equal to the
aggregate Purchase Price of such Sale Portfolio together with all of the other
obligations of the Seller hereunder; (iii) the possession by the Purchaser (or
the Custodian on behalf of the Trustee, for the benefit of the Secured Parties)
of such Sale Portfolio and such other items of property as constitute
instruments, money, negotiable documents or chattel paper shall be, subject to
clause (iv), for purposes of perfecting the security interest pursuant to the
UCC; and (iv) acknowledgements from Persons holding such property shall be
deemed acknowledgements from custodians, bailees or agents (as applicable) of
the Purchaser for the purpose of perfecting such security interest under
applicable law. The parties further agree in such event that any assignment of
the interest of the Purchaser pursuant to any provision hereof shall also be
deemed to be an assignment of any security interest created pursuant to the
terms of the Agreement. Each of the Seller and the Purchaser shall, to the
extent consistent with the Agreement and the other Transaction Documents, take
such actions as may be necessary to ensure that, if the Agreement were deemed to
create a security interest in any Sale Portfolio, such security interest would
be deemed to be a perfected security interest of first priority (subject only to
Permitted Liens) under applicable law and will be maintained as such throughout
the term of the Agreement. The Purchaser shall have, in addition to the rights
and remedies which it may have under the Agreement, all other rights and
remedies provided to a secured creditor under the UCC and other applicable law,
which rights and remedies shall be cumulative.

 

(H)         THIS LOAN ASSIGNMENT NO. ___ SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO THE
CHOICE OF LAW PROVISIONS.

 

[Remainder of Page Intentionally Left Blank]

 

Ex. A-2

 

 

IN WITNESS WHEREOF, the Seller has caused this Loan Assignment to be executed by
its duly authorized officer as of the date first above written.

 

  GOLUB CAPITAL BDC, INC.,   as the Seller         By:       Name:     Title:

 

Ex. A-3

 

 

SCHEDULE I TO EXHIBIT A

 

Ex. A-4

 